NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1727-19

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

RONALD M. IGLESIAS,

     Defendant-Appellant.
________________________

                    Argued October 28, 2020 – Decided June 28, 2021

                    Before Judges Sumners and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Accusation No. 14-04-0315.

                    James H. Maynard argued the cause for appellant.

                    Tiffany M. Russo, Special Deputy Attorney
                    General/Acting Assistant Prosecutor, argued the cause
                    for respondent (Robert J. Carroll, Acting Morris
                    County Prosecutor, attorney; Tiffany M. Russo, on the
                    brief).

PER CURIAM
        Defendant Ronald M. Iglesias appeals from a November 13, 2019 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We conclude that, if proven, defendant's trial counsel's erroneous

advice that he was categorically ineligible for the Pre-Trial Intervention (PTI)

program was constitutionally deficient. We therefore reverse and remand for an

evidentiary hearing. If a hearing substantiates the allegation, defendant shall be

afforded the opportunity to withdraw his plea and apply for PTI.

        Defendant, then twenty-four years old, resided with his parents and sister

in Bayonne. Defendant, who graduated from New Jersey City University with

a bachelor's degree is a professional musician who travels nationally and

internationally to perform. Defendant has no history of substance abuse and no

significant prior adult or juvenile criminal record. 1 Defendant was also pursuing

a master's degree in music at New Jersey City University.

        On May 12, 2013, an officer from the Chatham Township Police

Department found defendant, disrobed, in his car with a minor who was

attempting to hide in the backseat. Defendant was arrested, and the minor

provided a statement to police that he met defendant "who took him first to an

area where they engaged in some kissing," and then into defendant's vehicle in


1
    Defendant only has three local ordinance violations spanning from 2009 to 2012.
                                                                             A-1727-19
                                          2
an "isolated area and engaged in sexual activity." Although the minor was

unable to consent to sexual contact, he characterized the encounter as

"consensual," and denied that defendant used any force or coercion.

        On or about May 13, 2013, a complaint was issued for defendant’s arrest

stemming from this incident. Defendant was charged with second-degree sexual

assault of a victim between the ages of thirteen and sixteen when the actor was

four or more years older than the victim, N.J.S.A. 2C:14-2(c)(4), and third-

degree endangering, abuse, neglect, or sexual act by a non-caretaker, N.J.S.A.

2C:24-4(a). On or about May 21, 2013, another complaint was issued that

charged defendant with an additional count of second-degree sexual assault of a

victim between the ages of thirteen and sixteen when the actor was four or more

years older than the victim, and an additional count of third-degree endangering,

abuse, neglect, or sexual act by a non-caretaker.

        On April 7, 2014, under Accusation No. 14-04-315,2 defendant pled guilty

to fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3(b). In exchange, the

State agreed to dismiss the remaining counts in the complaints. The State also

agreed to recommend probation with up to 180 days in county jail, and




2
    The accusation form is absent from the record.
                                                                           A-1727-19
                                          3
compliance with the requirements set forth in Megan's Law, N.J.S.A. 2C:7-1 to

-23.

       A sentencing hearing was conducted on May 23, 2014. Defendant made

the following statement:

             I'm really and truly sorry for . . . any pain that I caused
             for the victim and the victim's family.

                   I[t] was . . . beyond [a] stupid mistake on my part.
             For everything I've cost my parents, my family, [the]
             embarrassment, and just the pain.

                    I wish I could go back. I was just in a very bad
             place and my judgment was completely off. I really and
             truly am remorseful for what I did.

                   And there's not a day that goes by that I'm not
             reminded of it in some way, that it's changed my life in
             a very significant way, in a very bad way.

                   I really and truly am very remorseful for . . . what
             I've done to the victim, and the victim's family, and my
             family, anyone who is affected by it.

       The victim wrote an email in support of defendant's character:

                    I was not hurt nor damaged by the events. I
             wasn't . . . in the situation unwillingly, nor was I in the
             situation unenthusiastically.

                   [Defendant] is not a danger to society, nor is he a
             sexual predator. He isn't a criminal. Please take into
             account the fact that . . . I was there completely at my
             own . . . whim[.]


                                                                           A-1727-19
                                         4
                    Society is not in danger and the tax dollars should
              not be wasted on incarcerating [defendant]. It is my
              wish that [defendant] walks out of this whole situation
              without having served any jail time or prison time.

                    I understand that [defendant's] record cannot
              have the felony removed, but if there was a way for that
              to happen, too, that would be the most preferred option.

      The victim's mother also provided a statement expressing similar

sentiments:

                    From my perspective as [the victim's] parent, I
              would not have pressed charges. And my son, [the
              victim], is fine. No harm has come to him. I believe a
              lesson has been learned by all parties.

                    I do not believe justice would be served for
              [defendant] to spend time in jail or to have a felony
              charge on his record. I don't believe additional
              punishment is warranted. There is no benefit to be
              gained.

      The State conceded that there was "no allegation of force" and

acknowledged that "this was a one-time incident." The judge observed that

defendant expressed remorse for his actions and, in fact, the pre-sentence report

indicated his remorse was sincere. Indeed, the pre-sentence report highlighted

that defendant was "embarrassed" and "remorseful," and that it appeared

"extremely unlikely that this defendant will have future contact with the criminal

justice system."


                                                                            A-1727-19
                                         5
      The judge proceeded to analyze the aggravating and mitigating factors

under N.J.S.A. 2C:44-1. The judge applied aggravating factor nine because

"there ha[d] to be a strong message . . . that to, in effect, take advantage of youth

comes with consequence, significant consequence." N.J.S.A. 2C:44-1(a)(9). As

to the mitigating factors, the judge applied mitigating factor seven because

defendant had no prior criminal activity. N.J.S.A. 2C:44-1(b)(7). The judge

also found mitigating factor eight because defendant's remorse was "sincere,"

and he reflected on his actions which made recurrence unlikely. N.J.S.A. 2C:44-

1(b)(8).   The judge applied mitigating factor nine because defendant was

unlikely to commit an offense again. N.J.S.A. 2C:44-1(b)(9). The judge also

determined defendant would be responsive to probation.             N.J.S.A. 2C:44 -

1(b)(10). The judge concluded that the mitigating factors preponderated.

      Defendant was sentenced, in accordance with the plea agreement, to 180

days in county jail and two years' probation. Defendant was also subject to

Megan's Law registration and ordered to have no contact with the victim.

      Defendant did not file an appeal and successfully completed probation

with no violations or infractions. On May 22, 2019, defendant filed a PCR

petition arguing, among other things, that his trial counsel was ineffective in

advising him that he was ineligible for admission into the PTI program.


                                                                               A-1727-19
                                         6
Defendant certified that, although his trial counsel initially told him that he

needed more discovery to decide whether he was eligible, he was later told that

he was "not eligible."

      In additional support of his petition, defendant provided a report from

Peter N. DeNigris, Psy.D. DeNigris noted that defendant never missed or

cancelled his treatment sessions, and presented as "forthcoming, accountable,

and cooperative." DeNigris opined that defendant gained insight into the factors

that contributed to his arrest, which prevented such circumstances from

reoccurring.

      The PCR judge assumed for the sake of argument that defendant's trial

counsel was deficient in misadvising him about his eligibility for PTI admission.

Nonetheless, the judge denied defendant's petition on the basis that "the nature

of the original charges" and the "compelling need to prosecute offenders who

target children" would have precluded him from admission to PTI. 3

      On appeal, defendant raises the following arguments for our

consideration:




3
  For similar reasons, the PCR judge determined that, if defendant's application to
PTI was denied, his appeal would have ultimately been unsuccessful. (1T81:11-20).
                                                                             A-1727-19
                                        7
POINT I

PRIOR     TRIAL    COUNSEL    PROVIDED
INEFFECTIVE ASSISTANCE OF COUNSEL TO
PETITIONER BY FAILING TO PROPERLY
REVIEW THE FACTORS FOR ADMISSION INTO
[PTI] AND BY FAILING TO RECOMMEND TO
PETITIONER THAT HE APPLY FOR ADMISSION
TO PTI.

     A. Erroneous advice as to eligibility to apply for
     pre-trial intervention may constitute ineffective
     assistance of counsel.

     B. Defendant was denied effective assistance of
     counsel, resulting in a plea that was neither
     knowing, intelligent, or voluntary, where defense
     counsel erroneously advised defendant he was
     ineligible for PTI based on the nature of the
     offense.

     C. PCR court's denial of petitioner's request for
     an evidentiary hearing is entitled to no deference
     on appeal as [the] court misapplied the law by
     relying solely on the nature of petitioner's offense
     in finding the State would likely not have agreed
     to admit petitioner to PTI.

POINT II

PRIOR    TRIAL    COUNSEL    PROVIDED
INEFFECTIVE ASSISTANCE OF COUNSEL TO
PETITIONER   BY   FAILING TO   ADVISE
DEFENDANT OF OUT-OF-STATE COLLATERAL
CONSEQUENCES OF MEGAN'S LAW.




                                                            A-1727-19
                           8
                  A. Ineffective assistance of counsel based on
                  failure to advise client of consequences of plea
                  bargain.

                  B. Defendant was denied effective assistance of
                  counsel, resulting in a plea that was neither
                  knowing, intelligent, or voluntary, where defense
                  counsel failed to properly investigate or advise
                  defendant about the collateral consequences of
                  Megan's law on defendant's ability to travel, work
                  or reside outside of New Jersey.

                  C. The PCR court misapplied controlling state
                  precedent in holding that the review of the
                  supplemental plea forms by trial counsel and the
                  sentencing court adequately informed petitioner
                  of the consequences of his plea.

                  D. PCR court erred in its findings of fact and
                  law, and its order denying an evidentiary hearing
                  must be vacated.

            POINT III

            THE PCR COURT ABUSED ITS DISCRETION IN
            DENYING PETITIONER'S PCR REQUEST FOR
            RELIEF.

      When a PCR judge does not hold an evidentiary hearing, our standard of

review is de novo as to both the factual inferences drawn by the judge from the

record and the judge's legal conclusions. State v. Blake, 444 N.J. Super. 285,

294 (App. Div. 2016). When petitioning for PCR, the defendant must establish,

"by a preponderance of the credible evidence," entitlement to the requested


                                                                         A-1727-19
                                       9
relief. State v. Nash, 212 N.J. 518, 541 (2013) (quoting State v. Preciose, 129

N.J. 451, 459 (1992)). To sustain that burden, the defendant must allege and

articulate specific facts that "provide the court with an adequate basis on which

to rest its decision." State v. Mitchell, 126 N.J. 565, 579 (1992).

      To establish an ineffective assistance of counsel claim, a defendant must

satisfy the two-prong test formulated in Strickland v. Washington, 466 U.S. 668,

687 (1984), later adopted by our Supreme Court in State v. Fritz, 105 N.J. 42,

58 (1987). "First, the defendant must show that counsel's performance was

deficient. . . . [And] [s]econd, the defendant must show that the deficient

performance prejudiced the defense." Strickland, 466 U.S. at 687. To meet the

first prong, a defendant must show "that counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed . . . by the Sixth

Amendment." Ibid. To meet the second prong, a defendant must show that

counsel's errors created a "reasonable probability" that the outcome of the

proceedings would have been different if counsel had not made the errors. Id.

at 694.

      The PCR judge should grant an evidentiary hearing and determine the

merits of the claim if the defendant has presented a prima facie claim of

ineffective assistance. Preciose, 129 N.J. at 462. In deciding whether to grant


                                                                           A-1727-19
                                       10
an evidentiary hearing, "courts should view the facts in the light most favorable

to a defendant to determine whether a defendant has established a prima facie

claim." Id. at 462-63. Claims of ineffective assistance of counsel often warrant

an evidentiary hearing "because the facts often lie outside the trial record and

because the attorney's testimony may be required." State v. Porter, 216 N.J. 343,

354 (2013) (quoting Preciose, 129 N.J. at 462). The decision to proceed without

an evidentiary hearing is reviewed for an abuse of discretion. State v. Brewster,

429 N.J. Super. 387, 401 (App. Div. 2013) (citing State v. Marshall, 148 N.J.

89, 157-58 (1997)).

      "While all defendants may apply for admission into PTI,"            State v.

Roseman, 221 N.J. 611, 622 (2015) (citing N.J.S.A. 2C:43-12(b)), persons

charged with first or second-degree crimes, which carry a presumption of

incarceration, are merely presumed to be ineligible for PTI. See State v. Nwobu,

139 N.J. 236, 252-53 (1995) (stating that persons charged with second-degree

crimes must demonstrate "extraordinary or unusual" facts to establish

"'compelling reasons' for admission into PTI"); see also Guidelines for

Operation of Pretrial Intervention in New Jersey, Pressler & Verniero, Current

N.J. Court Rules, Guideline 3(i) to R. 3:28 at 1169 (2015) ("A defendant charged

with a first or second degree offense . . . should ordinarily not be considered for


                                                                             A-1727-19
                                       11
enrollment in a PTI program except on joint application by the defendant and

the prosecutor.").

      Here, defendant's argument is that he was affirmatively, and incorrectly,

advised that he was not eligible for admission to PTI. We are satisfied that,

viewing the facts in the light most favorable to defendant, Preciose, 129 N.J. at

462-63, if this assertion is proven by a preponderance of the evidence, it

constitutes mistaken legal advice requiring a remedy. See State v. Green, 407

N.J. Super. 95, 98 (App. Div. 2009) (holding that, even though a presumption

against eligibility was applicable, "this does not mean that such defendants can

be denied the opportunity to apply in the first place."). 4 We are satisfied that

the nature of this mistaken legal advice, if substantiated, would constitute

deficient performance. See State v. Nuñez-Valdéz, 200 N.J. 129, 139-40, 143

(2009) (finding ineffective assistance of counsel where counsel "provid[ed]

misleading, material information [to defendant] that result[ed] in an uninformed

plea").



4
  We note that our Supreme Court granted certification and summarily remanded
that case to reconsider the expanded record. State v. Green, 200 N.J. 471 (2009).
On remand, this court stressed that "the court's PTI program must actually consider
the merits of the defendant's application." State v. Green, 413 N.J. Super. 556, 561
(App. Div. 2010). Adhering to the original determination, this court once again
remanded the case. Id. at 562.
                                                                             A-1727-19
                                        12
      The PCR judge clearly recognized the potential constitutional issue

presented in this case. Rather than hold an evidentiary hearing, however, the

judge sidestepped the issue and conducted his own analysis of whether

defendant would have been accepted into the program.           We question the

propriety of this procedure, whereby the judge stepped into the shoes of the

prosecutor and analyzed the likelihood of defendant's admission into the PTI

program pursuant to the factors enumerated under N.J.S.A. 2C:43-12(e). If "a

trial [court] does not have the authority in PTI matters to substitute [its]

discretion for that of the prosecutor," State v. Von Smith, 177 N.J. Super. 203,

208 (App. Div. 1980), then assuredly the PCR judge cannot subsume the role of

the prosecutor and, under these circumstances, decide that defendant would have

been denied admission when the prosecutor never passed judgment on this issue

in the first instance.

      Akin to the facts in Green, defendant was purportedly deprived of his

"statutory right to apply for PTI" by not being afforded "the opportunity to make

his application." 407 N.J. Super. at 99. We note in passing that the present

matter is distinguishable from State v. L.G.-M., 462 N.J. Super. 357 (App. Div.

2020). There, the defendant argued that his trial counsel was ineffective in

failing to inform him of the deportation consequences of rejecting PTI,


                                                                           A-1727-19
                                      13
notwithstanding the fact that he discussed the program with his attorney on many

occasions and was correctly informed he was eligible to apply, but simply chose

not to do so. Id. at 361-62, 364. In this case, in contrast, defendant was told

that he could not apply to PTI.

      Accordingly, we reverse and remand for an evidentiary hearing. 5 The

hearing will allow the parties to present evidence as to whether trial counsel

affirmatively misadvised defendant that he was ineligible for the PTI program.

If so, defendant shall be given a reasonable opportunity to withdraw his guilty

plea to "permit [him] to submit his PTI application." Green, 407 N.J. Super. at

99. We intimate no views on the outcome of any future proceedings.

      Reversed and remanded. We do not retain jurisdiction.




5
  We also conclude that the case should be assigned to a different judge on remand.
See Entress v. Entress, 376 N.J. Super. 125, 133 (App. Div. 2005) (requiring
assignment of a new judge on remand "to avoid the appearance of bias or prejudice
based upon the [original] judge's prior involvement with the matter"); see also
Graziano v. Grant, 326 N.J. Super. 328, 349 (App. Div. 1999) (noting an appellate
court's authority to direct that a case be assigned to a new judge "may be exercised
when there is a concern that the trial judge has a potential commitment to his or her
prior findings." (citing New Jersey Div. of Youth and Fam. Servs. v. A.W., 103 N.J.
591, 617 (1986))).
                                                                              A-1727-19
                                        14